Title: Henry Jackson to Thomas Jefferson, 9 November 1815
From: Jackson, Henry
To: Jefferson, Thomas


          
            sir
             Paris Novr 9th 1815
          
          Your note covering the letter for Mr Cathalan has been received, and the request it contained immediately complied with.—Mr Cathalan has not yet had time to acknowledge its receipt.—
          From the tenor of the note it would appear to be the second time you had requested my Services—This however is the first application that has reached me.—suffer me, sir, to assure you that during my stay in Europe, nothing will give me greater pleasure,—nothing will so much gratify the best feelings of my heart, than to be enabled, by any service in my power, to give even a feeble testimony of my sincere & respectful esteem.—
          There has been in my possession for five or six weeks an order on Lafitte of this city in favour of Mr Tickinor, drawn by Mr Girard of Philadelphia—I have not yet seen or heard of Mr Tickinor—should he not arrive, I shall attend your orders, either directly from yourself, or mediately through Mr Vaughan, as to its ultimate disposition.—
          
          With the most sincere & respectful attachment
          
            I remain sir Your obed servt
            Henry Jackson
          
        